Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
update said user profile based on said user feedback score(s). 
The metes and bounds of the present invention cannot be determined because it is unclear whether one or a plurality of scores is/are being claimed. 
Claim 10 includes similar language.  
Claim 2 recites:
or any other text 
The above limitation is indefinite because any other text is not (emphasis added) positively recited. 
Claim 11 includes similar language.   
Claim 3 recites:
optionally using machine learning or using artificial intelligence
The above limitation is indefinite because machine learning or using artificial intelligence is not positively recited. 
Claim 12 recites similar language.  
Claim 4 is indefinite because et cetera is claimed. 
Claims 8 and 17 include similar language.   
Claim 5 recites:
or any other multimedia computing platform device.
The above limitation is indefinite because any other multimedia computing platform device cannot be determined.  The above limitation is not given patentable weight.  
Claim 14 includes similar language.    
Claim 6 recites:
 any other interface device capable of receiving user input and output data.
The above limitation is indefinite because any other interface device capable of receiving user input and output data cannot be determined.  The above limitation is not given patentable weight.
Claim 15 includes similar language.  
Claim 9 recites:
an algorithm or the like 
The above limitation is indefinite because an algorithm or the like cannot be determined.  The above limitation is not given patentable weight.
Claim 18 includes similar language. 
Examiner Note:  The dependent claims are rejected for at least being dependent from a rejected base claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Covington (US 2003/0009448) in view of Hoagland (US 2014/0337436) in view of Volkovs (US 2016/0217374) and further in view of Meuleman (US 2005/0022239).  
Regarding claim 1, Covington discloses:
an information database, including a plurality of categorized information items; 
	Covington [0047] In one embodiment of the invention, Database Reviewer adds additional categories and structure to the proposed database prior to adding the new information to the database. The system provider can also add categories to the system so that new and existing information can be organized for better retrieval.

a user device, including a user interface [Covington 0031]; and, a processor [Covington 0055], to:

generate an information feed, by selecting one or more information items from said information database, each information item being selected based on its categorized relevance to a user profile;
Covington discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hoagland discloses;
	Hoagland [0122] In FIG. 3, at block 320, the display device can be a display of a user system 12 as described above with reference to FIGS. 1A and 1B. The display device of block 320 can be configured to concurrently display other components in a suitable user interface, including feeds, lists of users, and relevant data regarding a user's profile, a record, or other construct in the online social network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Covington to obtain above limitation based on the teachings of Hoagland for the purpose of displaying other components in a suitable user interface, including feeds, lists of users, and relevant data regarding a user’s profile.     

output said information feed to the user interface of said user device;
Hoagland [0122] In FIG. 3, at block 320, the display device can be a display of a user system 12 as described above with reference to FIGS. 1A and 1B. The display device of block 320 can be configured to concurrently display other components in a suitable user interface, including feeds, lists of users, and relevant data regarding a user's profile, a record, or other construct in the online social network.

receive a user feedback score of each information item, via said user interface; 
Covington discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Volkovs discloses:
	Volkovs claim 8: generating from the non-binary data a neighbor-score matrix (S), applying a singular value decomposition (SVD) model to the non-binary data of the neighbor-score matrix to determine latent factors for the users and items for which the users provided implicit feedback, and calculating scores for user-item pairs by computing a dot product between the latent factors for the users and the items to generate the recommendations for the products to the users.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Covington to obtain above limitation based on the teachings of Volkovs for the purpose of calculating scores for user-item pairs.

update said user profile based on said user feedback score(s).
Covington discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Meuleman discloses:
Meuleman abstract A method and a system of recommending media content on a media system (109) by use of a user's interest profile, implicit feedback from the user and the reliability of the feedback: The media system can be a set-top box, a TV, a PC, a DVD player, a radio or a VCR. The media system receives inputs to the media system by use of a keyboard, a mouse, a remote control, an interactive menu, a microphone, gesture recognition or a joystick. The method includes the steps of retrieving information about media content, retrieving feedback information about a user's interaction with the media system (implicit feedback), retrieving feedback information about a user's rating of the media content (explicit feedback), updating the interest profile in response to the feedback information, estimating a score that represents reliability of the user's rating of the media content in response to at least one of the retrieved feedback information about the user's rating of the media content, and using the users rating, the score and a score of the interest profile to modify the interest profile.
Examiner Note: feedback score = user's rating of the media content (explicit feedback) according to the broadest reasonable interpretation.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Covington to obtain above limitation based on the teachings of Meuleman for the purpose of updating the interest profile in response to the feedback information.  

Regarding claim 2, the combination of Covington, Hoagland, Volkovs and Meuleman discloses
wherein the information items includes news bulletins, advertisements, educational seminars, television or radio programs, movies or any other text, audio and/or video information items 
	Hoagland [0030] Users can follow a record by subscribing to the record, as mentioned above. Users can also follow other entities such as other types of data objects, other users, and groups of users. Feed tracked updates regarding such entities are one type of information update that can be received and included in the user's news feed. Any number of users can follow a particular entity and thus view information updates pertaining to that entity on the users' respective news feeds. In some social networks, users may follow each other by establishing connections with each other, sometimes referred to as "friending" one another. By establishing such a connection, one user may be able to see information generated by, generated about, or otherwise associated with another user. For instance, a first user may be able to see information posted by a second user to the second user's personal social network page. One implementation of such a personal social network page is a user's profile page, for example, in the form of a web page representing the user's profile. In one example, when the first user is following the second user, the first user's news feed can receive a post from the second user submitted to the second user's profile feed, also referred to herein as the user's "wall," which is one example of an information feed displayed on the user's profile page.

items which may be categorized and be of varying interest levels to individual users.
Meuleman abstract The method includes the steps of retrieving information about media content, retrieving feedback information about a user's interaction with the media system (implicit feedback), retrieving feedback information about a user's rating of the media content (explicit feedback), updating the interest profile in response to the feedback information, estimating a score that represents reliability of the user's rating of the media content in response to at least one of the retrieved feedback information about the user's rating of the media content, and using the users rating, the score and a score of the interest profile to modify the interest profile.

Regarding claim 3, the combination of Covington, Hoagland, Volkovs and Meuleman discloses
wherein each information item is categorized into at least one category by a manual or automated process, optionally using machine learning or using artificial intelligence.
	Covington [0047] In one embodiment of the invention, Database Reviewer adds additional categories and structure to the proposed database prior to adding the new information to the database. The system provider can also add categories to the system so that new and existing information can be organized for better retrieval.

Regarding claim 4, the combination of Covington, Hoagland, Volkovs and Meuleman discloses wherein each information item is categorized into at least one news category, 
Hoagland [0030] Users can follow a record by subscribing to the record, as mentioned above. Users can also follow other entities such as other types of data objects, other users, and groups of users. Feed tracked updates regarding such entities are one type of information update that can be received and included in the user's news feed. Any number of users can follow a particular entity and thus view information updates pertaining to that entity on the users' respective news feeds. In some social networks, users may follow each other by establishing connections with each other, sometimes referred to as "friending" one another. By establishing such a connection, one user may be able to see information generated by, generated about, or otherwise associated with another user. For instance, a first user may be able to see information posted by a second user to the second user's personal social network page. One implementation of such a personal social network page is a user's profile page, for example, in the form of a web page representing the user's profile. In one example, when the first user is following the second user, the first user's news feed can receive a post from the second user submitted to the second user's profile feed, also referred to herein as the user's "wall," which is one example of an information feed displayed on the user's profile page.

Furthermore, the claims as a whole are directed to updating a user profile.  The process of updating is not dependent on sports, politics, entertainment, breaking news, finance, technology, consumer, finance, crime, law & order, gossip, fashion, local news, international news, natural disasters, etc.  A new and nonobvious functional relationship does not exist.   See MPEP 2111.05. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Covington and Hoagland and Volkovs and Meuleman and further in view of Official Notice.  
Regarding claim 5, the combination of Covington, Hoagland, Volkovs and Meuleman discloses the elements of the claimed invention as noted above but does not specifically disclose wherein the user device includes a smartphone, smart TV, computer and PDA.  Official Notice is taken that a smartphone, smart TV, computer and PDA is well-known and expected in the art.  One of ordinary skill in the art would have included the above devices to extend the commercial viability of the present invention.      

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Covington, Hoagland, Volkovs and Meuleman.
Regarding claim 6, the combination of Covington, Hoagland, Volkovs and Meuleman
discloses wherein said user interface, includes any one or combination of a display screen, a touch screen, a keyboard, voice activated microphone, 
	Volkovs [0027] The computer 170 includes a processor 172 that communicates with a memory 174, a display 176, a user interface 178 and an input/output (I/O) 179. In an example embodiment, the display 176 provides a user interface 178 that can record data related to user preferences and send the recorded data to the network through the input/output (I/O) 179.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Covington, Hoagland, Volkovs, Meuleman and further in view of Gourraud (US 2004/0122895).  
The combination of Covington, Hoagland, Volkovs, Meuleman discloses the elements of the claimed invention as noted but does not disclose wherein said user interface includes a user input interface device to provide a plurality of user selectable options including any one or combination of: a numerical or like score selection buttons displayed on said user device, for example, to select a score of 1 to 10; a drop down table of categories, for example, to select a user interest category; and, a touch screen for a user to swipe in one of a plurality of directions, for example left, right, up and down indicative of a user interest level.  However, Gourraud discloses: 
Gourraud TABLE 1 Exemplary information fields. Category Type of information Source of information interest Text information; Drop down list provided by the service; Reference number to a known list; Custom drop down list built by the user; List of related interests. Text entered by the user. location Name of a place known to the user By the user (e.g. office, home, pool)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Covington, Hoagland, Volkovs, Meuleman      to obtain above limitation based on the teachings of Gourraud for the purpose of selecting user interests via a drop-down menu.   

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Covington, Hoagland, Volkovs, Meuleman and further in view of Uriel (US 2016/0241448)
Regarding claim 8, the combination of Covington, Hoagland, Volkovs, Meuleman discloses the elements of the claimed invention as noted but does not disclose wherein said user interface includes a user monitoring interface device to detect a user interaction with the user device including any one or combination of: 
a facial recognition device to detect the presence of a user looking at the user interface;
a timing device to detect how long a user has an information item displayed on said user interface; and,
a counting device to detect the number of times a user views a particular information item, a particular category of news items, etc. and,
a habit monitoring device to monitor the viewing habits of a user, including but not limited to the frequency of user interaction, the times of user interaction, the periods of user interaction, etc.
However, Uriel discloses:
	Uriel [0028] The interaction can be user-configurable; the credentialed user can define what actions (or inactions) constitute an interaction with a display element. For instance, the credentialed user can define a period of time spent hovering over the display element that constitutes an interaction with that element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Covington, Hoagland, Volkovs and Meuleman to obtain above limitation based on the teachings of Uriel for the purpose of defining a period of time spent hovering over the display element.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Covington and Hoagland and Volkovs and Meuleman
Regarding claim 9, the combination of Covington, Hoagland, Volkovs and Meuleman discloses        wherein said user profile is updated according to an algorithm or the like, based on any one or combination of:
a user feedback score provided by a user via said user interface; and,
a user feedback score calculated by the user monitoring device detecting the user interaction with the user device.
Meuleman abstract A method and a system of recommending media content on a media system (109) by use of a user's interest profile, implicit feedback from the user and the reliability of the feedback: The media system can be a set-top box, a TV, a PC, a DVD player, a radio or a VCR. The media system receives inputs to the media system by use of a keyboard, a mouse, a remote control, an interactive menu, a microphone, gesture recognition or a joystick. The method includes the steps of retrieving information about media content, retrieving feedback information about a user's interaction with the media system (implicit feedback), retrieving feedback information about a user's rating of the media content (explicit feedback), updating the interest profile in response to the feedback information, estimating a score that represents reliability of the user's rating of the media content in response to at least one of the retrieved feedback information about the user's rating of the media content, and using the users rating, the score and a score of the interest profile to modify the interest profile.
Examiner Note: feedback score = user's rating of the media content (explicit feedback) according to the broadest reasonable interpretation.    

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoagland in view of Volkovs and further in view of Meuleman.  
Regarding claim 10, 
generating an information feed, by selecting one or more information items from said information database, each information item being selected based on its categorized relevance to a user profile;
	Hoagland [0122] In FIG. 3, at block 320, the display device can be a display of a user system 12 as described above with reference to FIGS. 1A and 1B. The display device of block 320 can be configured to concurrently display other components in a suitable user interface, including feeds, lists of users, and relevant data regarding a user's profile, a record, or other construct in the online social network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Covington to obtain above limitation based on the teachings of Hoagland for the purpose of displaying other components in a suitable user interface, including feeds, lists of users, and relevant data regarding a user’s profile.     

outputting said information feed to the user interface of said user device;
Hoagland [0122] In FIG. 3, at block 320, the display device can be a display of a user system 12 as described above with reference to FIGS. 1A and 1B. The display device of block 320 can be configured to concurrently display other components in a suitable user interface, including feeds, lists of users, and relevant data regarding a user's profile, a record, or other construct in the online social network.

receiving a user feedback score of each information item, via said user interface; 
Covington discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Volkovs discloses:
	Volkovs claim 8: generating from the non-binary data a neighbor-score matrix (S), applying a singular value decomposition (SVD) model to the non-binary data of the neighbor-score matrix to determine latent factors for the users and items for which the users provided implicit feedback, and calculating scores for user-item pairs by computing a dot product between the latent factors for the users and the items to generate the recommendations for the products to the users.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Covington to obtain above limitation based on the teachings of Volkovs for the purpose of calculating scores for user-item pairs.

updating said user profile based on said user feedback score(s).
Covington discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Meuleman discloses:
Meuleman abstract A method and a system of recommending media content on a media system (109) by use of a user's interest profile, implicit feedback from the user and the reliability of the feedback: The media system can be a set-top box, a TV, a PC, a DVD player, a radio or a VCR. The media system receives inputs to the media system by use of a keyboard, a mouse, a remote control, an interactive menu, a microphone, gesture recognition or a joystick. The method includes the steps of retrieving information about media content, retrieving feedback information about a user's interaction with the media system (implicit feedback), retrieving feedback information about a user's rating of the media content (explicit feedback), updating the interest profile in response to the feedback information, estimating a score that represents reliability of the user's rating of the media content in response to at least one of the retrieved feedback information about the user's rating of the media content, and using the users rating, the score and a score of the interest profile to modify the interest profile.
Examiner Note: feedback score = user's rating of the media content (explicit feedback) according to the broadest reasonable interpretation.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Covington to obtain above limitation based on the teachings of Meuleman for the purpose of updating the interest profile in response to the feedback information.  

Regarding claim 11, the combination of Hoagland, Volkovs and Meuleman discloses
wherein the information items includes news bulletins, advertisements, educational seminars, television or radio programs, movies or any other text, audio and/or video information items 
	Hoagland [0030] Users can follow a record by subscribing to the record, as mentioned above. Users can also follow other entities such as other types of data objects, other users, and groups of users. Feed tracked updates regarding such entities are one type of information update that can be received and included in the user's news feed. Any number of users can follow a particular entity and thus view information updates pertaining to that entity on the users' respective news feeds. In some social networks, users may follow each other by establishing connections with each other, sometimes referred to as "friending" one another. By establishing such a connection, one user may be able to see information generated by, generated about, or otherwise associated with another user. For instance, a first user may be able to see information posted by a second user to the second user's personal social network page. One implementation of such a personal social network page is a user's profile page, for example, in the form of a web page representing the user's profile. In one example, when the first user is following the second user, the first user's news feed can receive a post from the second user submitted to the second user's profile feed, also referred to herein as the user's "wall," which is one example of an information feed displayed on the user's profile page.

Regarding claim 12, the combination of Hoagland, Volkovs and Meuleman discloses
wherein each information item is categorized into at least one category by a manual or automated process, optionally using machine learning or using artificial intelligence.
	Covington [0047] In one embodiment of the invention, Database Reviewer adds additional categories and structure to the proposed database prior to adding the new information to the database. The system provider can also add categories to the system so that new and existing information can be organized for better retrieval.

Regarding claim 13, the combination of Covington, Hoagland, Volkovs and Meuleman discloses wherein each information item is categorized into at least one news category, 
Hoagland [0030] Users can follow a record by subscribing to the record, as mentioned above. Users can also follow other entities such as other types of data objects, other users, and groups of users. Feed tracked updates regarding such entities are one type of information update that can be received and included in the user's news feed. Any number of users can follow a particular entity and thus view information updates pertaining to that entity on the users' respective news feeds. In some social networks, users may follow each other by establishing connections with each other, sometimes referred to as "friending" one another. By establishing such a connection, one user may be able to see information generated by, generated about, or otherwise associated with another user. For instance, a first user may be able to see information posted by a second user to the second user's personal social network page. One implementation of such a personal social network page is a user's profile page, for example, in the form of a web page representing the user's profile. In one example, when the first user is following the second user, the first user's news feed can receive a post from the second user submitted to the second user's profile feed, also referred to herein as the user's "wall," which is one example of an information feed displayed on the user's profile page.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Covington and Hoagland and Volkovs and Meuleman and further in view of Official Notice.  
Regarding claim 14, the combination of Covington, Hoagland, Volkovs and Meuleman discloses the elements of the claimed invention as noted above but does not specifically disclose wherein the user device includes a smartphone, smart TV, computer and PDA.  Official Notice is taken that a smartphone, smart TV, computer and PDA is well-known and expected in the art.  One of ordinary skill in the art would have included the above devices to extend the commercial viability of the present invention.      

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Covington, Hoagland, Volkovs and Meuleman.
Regarding claim 15, the combination of Covington, Hoagland, Volkovs and Meuleman
 Discloses wherein said user interface, includes any one or combination of a display screen, a touch screen, a keyboard, voice activated microphone, 
	Volkovs [0027] The computer 170 includes a processor 172 that communicates with a memory 174, a display 176, a user interface 178 and an input/output (I/O) 179. In an example embodiment, the display 176 provides a user interface 178 that can record data related to user preferences and send the recorded data to the network through the input/output (I/O) 179.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Covington, Hoagland, Volkovs, Meuleman and further in view of Gourraud (US 2004/0122895).  
The combination of Covington, Hoagland, Volkovs, Meuleman discloses the elements of the claimed invention as noted but does not disclose wherein said user interface includes a user input interface device to provide a plurality of user selectable options including any one or combination of: a numerical or like score selection buttons displayed on said user device, for example, to select a score of 1 to 10; a drop down table of categories, for example, to select a user interest category; and, a touch screen for a user to swipe in one of a plurality of directions, for example left, right, up and down indicative of a user interest level.  However, Gourraud discloses: 
Gourraud TABLE 1 Exemplary information fields. Category Type of information Source of information interest Text information; Drop down list provided by the service; Reference number to a known list; Custom drop down list built by the user; List of related interests. Text entered by the user. location Name of a place known to the user By the user (e.g. office, home, pool)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Covington, Hoagland, Volkovs, Meuleman      to obtain above limitation based on the teachings of Gourraud for the purpose of selecting user interests via a drop-down menu.   

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoagland, Volkovs, Meuleman and further in view of Uriel (US 2016/0241448)
Regarding claim 17, the combination of Hoagland, Volkovs, Meuleman discloses the elements of the claimed invention as noted but does not disclose wherein said user interface includes a user monitoring interface device to detect a user interaction with the user device including any one or combination of: 
a facial recognition device to detect the presence of a user looking at the user interface;
a timing device to detect how long a user has an information item displayed on said user interface; and,
a counting device to detect the number of times a user views a particular information item, a particular category of news items, etc. and,
a habit monitoring device to monitor the viewing habits of a user, including but not limited to the frequency of user interaction, the times of user interaction, the periods of user interaction, etc.
However, Uriel discloses:
	Uriel [0028] The interaction can be user-configurable; the credentialed user can define what actions (or inactions) constitute an interaction with a display element. For instance, the credentialed user can define a period of time spent hovering over the display element that constitutes an interaction with that element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Covington, Hoagland, Volkovs and Meuleman to obtain above limitation based on the teachings of Uriel for the purpose of defining a period of time spent hovering over the display element.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoagland, Volkovs and Meuleman.
Regarding claim 9, the combination of Covington, Hoagland, Volkovs and Meuleman discloses        wherein said user profile is updated according to an algorithm or the like, based on any one or combination of:
a user feedback score provided by a user via said user interface; and,
a user feedback score calculated by the user monitoring device detecting the user interaction with the user device.
Meuleman abstract A method and a system of recommending media content on a media system (109) by use of a user's interest profile, implicit feedback from the user and the reliability of the feedback: The media system can be a set-top box, a TV, a PC, a DVD player, a radio or a VCR. The media system receives inputs to the media system by use of a keyboard, a mouse, a remote control, an interactive menu, a microphone, gesture recognition or a joystick. The method includes the steps of retrieving information about media content, retrieving feedback information about a user's interaction with the media system (implicit feedback), retrieving feedback information about a user's rating of the media content (explicit feedback), updating the interest profile in response to the feedback information, estimating a score that represents reliability of the user's rating of the media content in response to at least one of the retrieved feedback information about the user's rating of the media content, and using the users rating, the score and a score of the interest profile to modify the interest profile.
Examiner Note: feedback score = user's rating of the media content (explicit feedback) according to the broadest reasonable interpretation.    


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkovs in view of Meuleman. 
Regarding claim 19, Volkovs discloses a user output interface, for a user to receive each information item;
Volkovs [0027] The computer 170 includes a processor 172 that communicates with a memory 174, a display 176, a user interface 178 and an input/output (I/O) 179. In an example embodiment, the display 176 provides a user interface 178 that can record data related to user preferences and send the recorded data to the network through the input/output (I/O) 179.

a user input interface, for a user to input a user feedback score for each said information item;
Volkovs discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Meuleman discloses:
Meuleman abstract A method and a system of recommending media content on a media system (109) by use of a user's interest profile, implicit feedback from the user and the reliability of the feedback: The media system can be a set-top box, a TV, a PC, a DVD player, a radio or a VCR. The media system receives inputs to the media system by use of a keyboard, a mouse, a remote control, an interactive menu, a microphone, gesture recognition or a joystick. The method includes the steps of retrieving information about media content, retrieving feedback information about a user's interaction with the media system (implicit feedback), retrieving feedback information about a user's rating of the media content (explicit feedback), updating the interest profile in response to the feedback information, estimating a score that represents reliability of the user's rating of the media content in response to at least one of the retrieved feedback information about the user's rating of the media content, and using the users rating, the score and a score of the interest profile to modify the interest profile.
Examiner Note: feedback score = user's rating of the media content (explicit feedback) according to the broadest reasonable interpretation.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Volkovs to obtain above limitation based on the teachings of Meuleman for the purpose of updating the interest profile in response to the feedback information.  

wherein, each said feedback score is communicated to a processor to update said user profile.
Meuleman abstract A method and a system of recommending media content on a media system (109) by use of a user's interest profile, implicit feedback from the user and the reliability of the feedback: The media system can be a set-top box, a TV, a PC, a DVD player, a radio or a VCR. The media system receives inputs to the media system by use of a keyboard, a mouse, a remote control, an interactive menu, a microphone, gesture recognition or a joystick. The method includes the steps of retrieving information about media content, retrieving feedback information about a user's interaction with the media system (implicit feedback), retrieving feedback information about a user's rating of the media content (explicit feedback), updating the interest profile in response to the feedback information, estimating a score that represents reliability of the user's rating of the media content in response to at least one of the retrieved feedback information about the user's rating of the media content, and using the users rating, the score and a score of the interest profile to modify the interest profile.
Examiner Note: feedback score = user's rating of the media content (explicit feedback) according to the broadest reasonable interpretation.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Covington to obtain above limitation based on the teachings of Meuleman for the purpose of updating the interest profile in response to the feedback information.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161